Title: To Thomas Jefferson from Augustine Davis, 28 September 1791
From: Davis, Augustine
To: Jefferson, Thomas



Sir
Richmond Sept. 28th. 1791

I was honored with your favor of the 15th. inst this day, which was handed to me by a Mr. Carr, with two other letters for the mail, which will be forwarded to morrow.
I have been in daily expectation, for some time past, of having the Cross Post from this to Staunton fixed, but have been disappointed by the person failing to procure his securities. David Ross, Esq. and Major Langham, of Columbia, have recommended another person for the place, and have promised to render him every Assistance, in order that the business may be regularly performed; and I expect that in the course of 5 or 6 days to make a final close of the Contract.
With respect to the South Western post to go by Lynchburg rather than New London, has been mentioned to me by several  gentlemen living at Lynchburg as more advantageous, it being a place of considerable trade and that the letters to and from Lynchburg would be greater, which induced me to conclude to fix it in that manner, when it shall be in my [power] to make the Contract, but as yet no person has offered for the place.
I am greatly obliged, Sir, for your mentioning that it has occurred to you that there may be a saving were the same post to do both as far as Columbia, which Idea had also struck me, and which I shall observe when it is in my power to make the Contract for the South Western Cross Post.
Accompany this are several letters addressed to your Excellency received from the Northward; all which I wish safe to hand. And have the Honor to be, Sir, yr Most Humble Servt,

Augustine Davis

